      Case 6:20-cv-00856-ADA-JCM Document 17 Filed 11/02/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

CUB CLUB INVESTMENT, LLC,                   §
                                            §
              Plaintiff,                    §
       v.                                   §    CIVIL ACTION No. 6:20-CV-856-ADA-JCM
                                            §
APPLE INC.
                                            §    JURY TRIAL DEMANDED
                                            §
              Defendant.


              DEFENDANT APPLE INC.’S NOTICE OF APPEARANCE
                      OF PAIGE ARNETTE AMSTUTZ

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant Apple Inc. files this Notice of Appearance and hereby notifies the Court that

the following attorney has entered this action as its counsel:

       Paige Arnette Amstutz
       Texas State Bar No. 00796136
       SCOTT, DOUGLASS & MCCONNICO, LLP
       303 Colorado Street, Suite 2400
       Austin, TX 78701
       Telephone: (512) 495-6300
       Facsimile: (512) 495-6399
       pamstutz@scottdoug.com

       Ms. Amstutz requests that her appearance for Defendant Apple Inc. be reflected on the

Court’s docket and that all future pleadings, Orders and other papers be served on her.

Dated: November 2, 2020.
      Case 6:20-cv-00856-ADA-JCM Document 17 Filed 11/02/20 Page 2 of 2




                                    Respectfully submitted,


                                    By:      /s/ Paige Arnette Amstutz
                                            Paige Arnette Amstutz
                                            State Bar No. 00796136
                                            pamstutz@scottdoug.com
                                            SCOTT DOUGLASS & MCCONNICO, LLP
                                            303 Colorado Street, Suite 2400
                                            Austin, Texas 78701-2589
                                            Ph:     (512) 495-6300
                                            Fax: (512) 495-6399

                                    Attorney for Defendant Apple Inc.


                               CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on November 2, 2020, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.


                                                  /s/ Paige Arnette Amstutz
                                                  Paige Arnette Amstutz
